Citation Nr: 1301846	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  01-04 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for periodontal disease for the purpose of Department of Veterans Affairs (VA) compensation benefits.  

2.  Entitlement to service connection for periodontal disease for the purpose of outpatient dental treatment by VA.

3.  Entitlement to an initial rating higher than 20 percent prior to October 12, 2006, for degenerative disc disease of the cervical and lumbar spine.  

4.  Entitlement to an initial rating higher than 20 percent from October 12, 2006, and an initial rating higher than 40 percent from June 17, 2011, for intervertebral disc syndrome of the lumbar spine.  

5.  Entitlement to an initial rating higher than 20 percent from October 12, 2006, for intervertebral disc syndrome of the cervical spine.  

6.  Entitlement to an initial compensable rating prior to September 28, 2006, and an initial rating higher than 10 percent from September 28, 2006, for acne rosacea.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to January 1974, from August 1987 to November 2000, and from May 5, 2003 to August 2, 2003; he also had service in the Army National Guard of South Carolina, to include from October 1980 to December 1981 and from January 1982 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2000 rating decision of a VA Regional Office (RO). 

In October 2003, the Veteran appeared at a hearing before a Veterans Law Judge who later retired.  A transcript of the hearing has been associated with the claims files.  The hearing was not conducted by the undersigned Veterans Law Judge, but the Veteran in September 2008 canceled a request for a new hearing before a Veterans Law Judge who would decide his claims.   

The Board remanded the case to the RO for additional evidentiary and due process development in August 2004, July 2008, January 2010, and July 2012.  

During the pendency of the appeal, the RO in a September 2007 rating decision granted separate initial ratings of 20 percent each for intervertebral disc syndrome of the cervical and lumbar spine; in an October 2010 rating decision granted an initial rating of 10 percent for acne rosacea effective from September 28, 2006; and in an August 2012 rating decision granted an initial rating of 40 percent for intervertebral disc syndrome of the lumbar spine effective from June 17, 2011.  The Veteran has, nevertheless, continued his appeal for higher ratings.  

The issue of service connection for periodontal disease for the purpose of outpatient dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The objective evidence shows that the Veteran's loss of a tooth during service and that the continuing loss of teeth after service as well as the development of loose teeth and alveolar bone loss is attributable to underlying periodontal disease.

2.  Before October 12, 2006, the Veteran's degenerative disc disease of the cervical and lumbar spine was manifested by chronic back and neck pain, normal limitation of motion of the lumbar spine, slight to moderate limitation of motion of the cervical spine (flexion to 30 out of 30 degrees, extension to 25 out of 30 degrees, lateral flexion to 25 out of 40 degrees bilaterally, and rotation to 35 out of 55 degrees bilaterally), positive tenderness of the lumbosacral spine, and degenerative disc disease confirmed by MRI; there is no objective evidence to demonstrate that the cervical and lumbar spine disabilities were productive of recurring intervertebral disc syndrome attacks or severe strain, that there were incapacitating episodes, or that there were objective neurologic deficits shown affecting the extremities.

3.  From October 12, 2006 to June 17, 2011, the Veteran's intervertebral disc syndrome of the lumbar spine was manifested by chronic low back pain, moderate limitation of motion (forward flexion to 80 degrees with pain beginning at 40 degrees, extension to 30 degrees with pain beginning at 15 degrees, lateral flexion to 25 degrees with pain beginning at 15 degrees, and rotation to 30 degrees with pain beginning at 15 degrees), and degenerative disc disease confirmed by MRI; there was no objective evidence to demonstrate that the lumbar spine disability was productive of severe, recurring intervertebral disc syndrome attacks or severe lumbosacral strain, that there were incapacitating episodes, or that there were objective neurologic deficits shown affecting the lower extremities.

4.  From June 17, 2011, the Veteran's intervertebral disc syndrome of the lumbar spine was manifested by chronic low back pain, severe limitation of motion (forward flexion to 40 degrees, or to 30 degrees after repetitive motion due to pain), and degenerative disc disease confirmed by X-ray; there was no objective evidence to demonstrate that the lumbar spine disability was productive of severe, recurring intervertebral disc syndrome attacks or severe lumbosacral strain, that there were incapacitating episodes, or that there were objective neurologic deficits shown affecting the lower extremities.  

5.  From October 12, 2006, the Veteran's for intervertebral disc syndrome of the cervical spine was manifested by chronic neck pain, moderate limitation of motion (forward flexion to 35 degrees with pain beginning at 20 degrees, extension to 40 degrees with pain beginning at 20 degrees, right lateral flexion to 20 degrees with pain beginning at 10 degrees and left lateral flexion to 25 degrees with pain beginning at 10 degrees, and rotation to 40 degrees bilaterally with pain over the entire arc of rotation in both directions), and degenerative disc disease confirmed by MRI; there was no objective evidence to demonstrate that the cervical spine disability was productive of severe, recurring intervertebral disc syndrome attacks, that there were incapacitating episodes, or that there were objective neurologic deficits shown affecting the upper extremities.

6.  Prior to September 28, 2006, the Veteran's acne rosacea is manifested by intermittent outbreaks over the nose and cheeks that were controlled by topical metrogel and tetracycline in capsule form for infection on occasion; there is no evidence that the disorder affected 5 percent or more of the exposed areas, or that it was productive of exfoliation, exudation, itching, scarring, or disfigurement of the head, face, or neck. 

7.  Beginning September 28, 2006, the Veteran's acne rosacea is manifested by intermittent outbreaks over the nose and cheeks that are treated with metrogel and tetracycline in capsule form for infection on occasion; there is no evidence that the acne rosacea involves at least 20  percent of the exposed areas, that it was productive of constant exudation or itching, extensive lesions, marked disfigurement, scarring, or that it is treated with systemic therapy such as  corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for periodontal disease for the purpose of VA compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011, 2012). 

2.  The criteria for an initial rating higher than 20 percent prior to October 12, 2006, for degenerative disc disease of the cervical and lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5290, 5292, 5293, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 2003). 

3.  The criteria for an initial rating higher than 20 percent from October 12, 2006, and an initial rating higher than 40 percent from June 17, 2011, for intervertebral disc syndrome of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5290, 5292, 5293, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 2003). 

4.  The criteria for an initial rating higher than 20 percent from October 12, 2006, for intervertebral disc syndrome of the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5290, 5292, 5293 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 2003). 

5.  The criteria for an initial compensable rating prior to September 28, 2006, and an initial rating higher than 10 percent from September 28, 2006, for acne rosacea, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7806 (2001, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claims for increase, where service connection has been granted and an initial disability rating and effective date have been assigned, a claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the RO did provide the Veteran with content-complying VCAA notice on the claims for increase by letters in May 2003 and April 2006.  The RO also provided the Veteran with VCAA notice on the claim of service connection for periodontal disease for compensation purposes by letters in May 2003, April 2006, and April 2010.  These notices included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  Moreover, in the notices the Veteran was notified of the type of evidence needed to substantiate the claims for increase, namely, evidence to show that the disability was worse and the effect the disability had on employment.  He was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notices in April 2006 and April 2010 included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the rating decisions in October 2010 and August 2012 and by the supplemental statements of the case in October 2011 and August 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before a Veterans Law Judge in October 2003.  The RO has obtained the Veteran's service treatment records, VA records, and records from the Social Security Administration.  The Veteran has not identified any additionally available evidence such as private medical records for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in October 2000 (pre-discharge), May 2002, September 2006, October 2006, and June 2011.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the skin and spine disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 ,1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Regarding the claim of service connection for a dental disability, specifically periodontal disease, the Veteran asserts that service connection should be established for the condition which began during service.  In an original claim filed in August 2000, prior to his discharge from active service in November 2000, the Veteran asserted that his periodontal disease had onset in February 1995.  He described having had treatment for advanced periodontal disease with a tooth extraction in August 1997, followed by a bridge for tooth 26 in September 1997, and that he underwent further treatment for advanced periodontal disease in July 2000.  

In subsequent statements and testimony, the Veteran asserted that he had had dental treatment that was caused by periodontal disease, to include loss of a tooth.  He testified that he has had several areas identified where he has severe bone loss due to the disease and that he now had several loose teeth due to the disease.  At one point during the October 2003 hearing, the Veteran's representative indicated that the Veteran wanted to ensure that he would be able to receive future dental treatment for a disease process that initially began during service, and that he understood that there was no compensation to be paid.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  With this appeal, the Board will address the claim of service connection for periodontal disease both for the purpose of disability compensation and for the purpose of outpatient dental treatment (which is addressed in the remand section following the decision, herein below). 

The Veteran served on active duty from April 1973 to January 1974, from August 1987 to November 2000, and from May 5, 2003 to August 2, 2003.  He also had additional periods of inactive duty for training as well as service in the Army National Guard of South Carolina, to include from October 1980 to December 1981 and from January 1982 to September 1983.  Service dental records show diagnosis and treatment for periodontal disease.  The Veteran also underwent extraction of tooth 26 with a fixed partial denture placed.  

After service, VA outpatient records show that the Veteran was seen in the dental clinic on several occasions.  In May 2001, he was noted to have poor oral hygiene and a localized area of severe bone loss.  The impression was localized advanced chronic adult periodontitis.  In June 2001, he was seen for periodontal scaling and root planing.  The diagnosis was chronic periodontitis.  In January 2006, he was assessed as having a loose tooth with chronic periodontal disease.  In October 2006, he was seen on a consult due to continued pain in the posterior left mandible.  It was discovered that tooth 18 had advanced periodontitis and was non-retainable, so it was extracted.  

At the time of a VA examination in October 2006, the Veteran complained of periodontal disease and an extremely loose tooth.  Examination showed he had seven missing teeth (1, 7, 10, 16, 17, 26, and 32), with three of them having been replaced by fixed partial dentures.  Teeth 18 and 25 showed mobility.  Radiographic findings indicated that the Veteran had generalized horizontal and localized vertical alveolar bone loss.  The diagnoses were chronic generalized adult periodontitis, moderate; advanced localized periodontitis, teeth 15 and 18; and left condylar head asymmetry, left temporomandibular joint.  

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  For Class I service-connected dental conditions for which disability compensation may be provided, the types of dental conditions covered are loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.161(a).  

In this case, the service dental records clearly show the onset of periodontal disease and the loss of a tooth.  These findings continued after service, with the loss of some teeth, the loosening of other teeth, and the development of alveolar bone loss, all related to diagnoses of chronic generalized adult periodontitis and advanced localized periodontitis for teeth 15 and 18.  As the condition underlying the bone loss and the loose and missing teeth is periodontal disease, the pertinent regulations expressly disallow disability compensation to be paid for the Veteran's dental conditions.  

As the criteria for compensable service-connected dental condition under 38 C.F.R. § 4.150 have not been met (and there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150), there is no factual or legal basis to establish a compensable service-connected dental condition under Class I.  38 C.F.R. § 17.161(a). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for compensation purposes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


III.  Increased Ratings

A.  Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

B.  Cervical and Lumbar Spine

In this case, the Veteran's cervical and lumbar spine disabilities have been evaluated as follows:  20 percent prior to October 12, 2006, for degenerative disc disease of the cervical and lumbar spine; 20 percent from October 12, 2006, and 40 percent from June 17, 2011, for intervertebral disc syndrome of the lumbar spine; and 20 percent from October 12, 2006, for intervertebral disc syndrome of the cervical spine.  In other words, the cervical spine and lumbar spine received separate ratings effective October 12, 2006, but prior to that date they were combined and assigned a single rating.  

The Veteran appealed a December 2000 rating decision, which granted service connection and assigned a disability rating for the spine disabilities.  During the period considered in his appeal, the regulations pertaining to evaluating disabilities of the spine were revised, effective in September 23, 2002, and again effective September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria, but should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

VA records to include outpatient treatment reports and reports of examinations conducted in October 2000, May 2002, September 2006, October 2006, and June 2011.  The old and revised criteria are discussed below, as applied to the facts of the case.  

After careful consideration of all the evidence and the old and revised criteria for rating disabilities of the cervical and lumbar spine, the Board finds that the Veteran's service-connected spine disabilities are properly rated as follows:  20 percent prior to October 12, 2006, for degenerative disc disease of the cervical and lumbar spine; 20 percent from October 12, 2006, and 40 percent from June 17, 2011, for intervertebral disc syndrome of the lumbar spine; and 20 percent from October 12, 2006, for intervertebral disc syndrome of the cervical spine.  

Criteria Effective Prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, for evaluating limitation of motion of the cervical spine, 10 percent, 20 percent, and 30 percent ratings are assigned for slight, moderate, and severe limitation of motion, respectively.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating limitation of motion of the lumbar spine, 10 percent, 20 percent, and 40 percent ratings are assigned for slight, moderate, and severe limitation of motion, respectively.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc syndrome that is mild is evaluated as 10 percent disabling; intervertebral disc syndrome that is moderate with recurring attacks is evaluated as 20 percent disabling; intervertebral disc syndrome that is severe with recurring attacks with intermittent relief is evaluated as 40 percent disabling; and intervertebral disc syndrome that is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disability, and little intermittent relief is evaluated as 60 percent disabling. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain with slight subjective symptoms only is evaluated as noncompensable.  Lumbosacral strain with characteristic pain on motion is evaluated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, is evaluated as 20 percent disabling. Lumbosacral strain that is severe with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, is evaluated as 40 percent disabling. 

1.  Cervical and Lumbar Spine prior to October 12, 2006

The cervical and lumbar spine disability was evaluated as 20 percent disabling initially under Diagnostic Code 5003, and then under Diagnostic Code 5293.  Regardless, for the period prior to October 12, 2006, the records do not support the Veteran's claim for an initial higher rating under any of the pertinent criteria in effect prior to September 23, 2002.  

VA outpatient records clearly show that the Veteran had ongoing complaints of back pain, mainly involving the lower spine, for which he took pain medication (Tylenol and Ibuprofen).  In July 2005 the Veteran was counseled on the use of a TENS unit.  VA examiners in October 2000 and May 2002 noted that degenerative disc disease of the cervical and lumbar spine was confirmed on MRI.  X-rays in May 2002 also show osteophytic foraminal encroachment in the cervical spine and narrowing of the disk space associated with mild osteophytosis in the lumbar spine.  Nevertheless, the VA records do not show limitation of motion of the cervical spine or lumbar spine to a compensable degree under Diagnostic Codes 5290 and 5292.  On the October 2000 VA examination, a musculoskeletal evaluation was negative, except for paravertebral spasm.  Gait and posture were normal.  On the May 2002 VA examination, range of motion of the cervical spine was flexion to 30 out of 30 degrees, extension to 25 out of 30 degrees, lateral flexion to 25 out of 40 degrees bilaterally, and rotation to 35 out of 55 degrees bilaterally.  Range of motion of the lumbar spine was flexion to 95 out of 95 degrees, extension to 35 out of 35 degrees, lateral flexion to 40 out of 40 degrees, and rotation to 35 out of 35 degrees.  There was positive tenderness of the lumbosacral spine.  

In short, these findings would be equivalent to slight (or moderate at most, considering lateral flexion and rotation) limitation of motion of the cervical spine and normal limitation of motion of the lumbar spine.  That is, such findings support a 10 percent (or 20 percent at most) rating for the cervical spine and a noncompensable rating for the lumbar spine, under the diagnostic codes.  It is further noted that the VA examiner in 2002 indicated that the range of motion findings were with consideration of pain, fatigue, weakness, lack of endurance, incoordination, altered by repetition.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an initial rating higher than 20 percent would not be in order.  Similarly, the Board finds that separate ratings for the cervical spine and lumbosacral spine during that period of time are not warranted given the VA records do not show limitation of motion of both the cervical spine and lumbar spine to a compensable degree.  

As for whether a higher rating is warranted for intervertebral disc syndrome or lumbosacral strain, under Diagnostic Codes 5293 or 5295, there is no objective evidence of severe disc syndrome with recurring attacks or severe lumbosacral strain.  The outpatient records demonstrated complaints of and treatment for chronic low back pain, resulting from a disk condition, but there was no objective evidence of recurring attacks or lumbosacral strain that was severe.  During the VA examination in October 2000, the Veteran indicated that he had no problems with cervical pain, unless he did pull-ups or used his trapezius muscles.  Subsequent VA outpatient records seldom indicate a complaint with regard to neck or cervical pain.  A VA outpatient record in October 2004 indicated a complaint of back pain with radiation to the left side and numbness in the legs without muscle weakness.  However, on a neurological evaluation, reflexes, muscle strength, and gait were normal and straight leg raising was to 80 percent.  In light of the foregoing, an initial rating of 40 percent is not in order under the applicable regulations.  

2.  Lumbar Spine from October 12, 2006

In a September 2007 rating decision, the RO granted a separate 20 percent rating for the Veteran's lumbar spine disability, effective from October 12, 2006 under Diagnostic Code 5243 (such criteria will be discussed further below).  Then, in an August 2012 rating decision, the RO assigned a 40 percent rating for the intervertebral disc syndrome of the lumbar spine, effective June 17, 2011, under Diagnostic Code 5243.  Nevertheless, for the period beginning October 12, 2006, the records do not support the Veteran's claim for higher initial ratings under any of the pertinent criteria that was in effect prior to September 23, 2002.  

At the time of the VA examination in October 2006, the range of motion of the lumbar spine was the following:  forward flexion from 0 to 80 degrees, with pain from 40 to 80 degrees; extension was from 0 to 30 degrees, with pain from 15 to 30 degrees; side bending was from 0 to 25 degrees bilaterally, with pain from 15 to 25 degrees in both directions; and rotation was from 0 to 30 degrees bilaterally, with pain from 15 to 30 degrees in both directions.  Repetitive testing showed no changes in pain complaints.  The examiner indicated that DeLuca criteria was carefully considered and that there was no objective evidence of additional limitations from pain, fatigue, weakness, incoordination, or lack of endurance, as except as already noted.  As noted by the examiner, these findings represent a worsening of the Veteran's lumbar spine condition, but in the judgment of the Board, even with consideration of DeLuca it does not equate to severe limitation of motion of the lumbar spine for a 40 percent rating under Diagnostic Code 5292 prior to June 17, 2011.  

At the time of the June 2011 VA examination, when additional range of motion findings of the lumbar spine are documented, the Veteran's range of motion was further limited.  Nevertheless, his lumbar spine was evaluated as 40 percent disabling at that time, which is the maximum rating allowed under Diagnostic Code 5292.  

As for whether an initial rating higher than 20 percent from October 12, 2006 and an initial rating higher than 40 percent from June 17, 2011, is warranted for intervertebral disc syndrome or lumbosacral strain, under Diagnostic Codes 5293 or 5295, there is no evidence demonstrating severe disc syndrome with recurring attacks and intermittent relief, or severe lumbosacral strain.  The outpatient records demonstrate ongoing chronic low back pain, resulting from degenerative disc disease, but there is no objective evidence of recurring attacks or lumbosacral strain that was severe.  During a VA neurological examination in September 2006 and a VA examination in October 2006, motor examination was grossly normal throughout all muscle groups in the lower extremities, reflexes were +2 throughout the lower extremities, and sensation was unremarkable.  Straight leg raising was negative at 0 to 90 degrees.  Muscle spasm did not result in abnormal gait or abnormal spinal contours; the Veteran walked slowly due to low back pain.  While radiologic findings in May 2002 had earlier shown narrowing of the disc space between L1 and L2, it is not shown that such a finding accompanied a severe lumbosacral strain condition, and in fact lumbosacral strain was not specifically diagnosed.  Further, the neurological evaluation of the lumbar spine and lower extremities at the time of the June 2011 VA examination showed relatively similar findings as on the earlier examinations.  Therefore, initial ratings of 40 percent prior to June 17, 2011 and of 60 percent from June 17, 2011 are not in order under the applicable regulations.  

3.  Cervical Spine from October 12, 2006

In a September 2007 rating decision, the RO granted a separate 20 percent rating for the Veteran's cervical spine disability, characterized as intervertebral disc syndrome, effective from October 12, 2006 under Diagnostic Code 5243 (criteria will be discussed further below).  Nevertheless, for the period beginning October 12, 2006, the records do not support the Veteran's claim for higher initial ratings under any of the pertinent criteria that was in effect prior to September 23, 2002.  

At the time of the VA examination in October 2006, the range of motion of the cervical spine was the following:  forward flexion from 0 to 35 degrees, with pain from 20 to 35 degrees; extension was from 0 to 40 degrees, with pain from 20 to 40 degrees; side bending was from 0 to 20 degrees with pain from 10 to 20 degrees on the right and from 0 to 25 degrees with pain from 10 to 25 degrees on the left; and rotation was from 0 to 40 degrees bilaterally, with pain over the entire arc of rotation in both directions.  Repetitive testing showed no changes in pain complaints.  The examiner indicated that DeLuca criteria was carefully considered and that there was no objective evidence of additional limitations from pain, fatigue, weakness, incoordination, or lack of endurance, as except as already noted.  As noted by the examiner, these findings represented a worsening of the Veteran's cervical spine condition, but in the judgment of the Board, even with consideration of DeLuca, it does not equate to severe limitation of motion of the cervical spine for a 30 percent rating under Diagnostic Code 5290.  

At the time of the June 2011 VA examination, when additional range of motion findings of the cervical spine are documented, the Veteran's range of motion is similar to that when documented in 2006, with some improvement noted in some ranges of motion (i.e., forward flexion and rotation).  Therefore, an initial higher rating of 30 percent is not supported under Diagnostic Code 5292.  

As for whether an initial rating higher than 20 percent from October 12, 2006 is warranted for intervertebral disc syndrome under Diagnostic Codes 5293, there is no evidence demonstrating severe disc syndrome with recurring attacks and intermittent relief.  As diagnosed by the VA examiner in October 2006, the Veteran has intervertebral disc syndrome of the cervical spine, C5-6, which was moderately severe, and also chronic muscle spasm.  However, the objective clinical findings on examination and outpatient records do not demonstrate that the Veteran meets the criteria, namely a severe condition marked with recurring attacks, for a 40 percent rating under Diagnostic Code 5293.  During a VA neurological examination in September 2006 and a VA examination in October 2006, motor examination was grossly normal throughout all muscle groups in the upper extremities, reflexes were +2 throughout the lower extremities, and sensation was unremarkable.  At the time of the June 2011 VA examination, the neurological evaluation of the cervical spine and upper extremities showed relatively similar findings as on the earlier examinations.  The foregoing findings, particularly in the absence of severe recurring attacks with intermittent relief, do not show that for the period beginning October 12, 2006, the Veteran's cervical spine disability more nearly approximates or equates to severe intervertebral disc syndrome to warrant a 40 percent rating under Diagnostic Code 5293, even considering pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the cervical and lumbar spine and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to spine evaluation criteria that were made effective on September 23, 2002. 

Effective September 23, 2002, the criteria for evaluating intervertebral disc syndrome were revised.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1  week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

The accompanying notes to Diagnostic Code 5293 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnosis code or codes. 

In that regard, in rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  

In evaluating peripheral nerve injuries in the upper extremities, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent for severe incomplete paralysis, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Considering the cervical and lumbar spine prior to October 12, 2006, the lumbar Spine from October 12, 2006, and the cervical spine from October 12, 2006, with respect to the rating criteria based on incapacitating episodes, VA medical records do not show that a physician has prescribed the Veteran bed rest for his cervical or lumbar spine.  As previously noted, the Veteran has had the use of a TENS unit for back pain, and he takes medication for back pain as advised by a health provider.  Nevertheless, there is no objective evidence of bed rest prescribed by a physician to warrant a rating under the revised Diagnostic Code 5293.  The VA examiner in October 2006 stated that the Veteran did not have any incapacitating episodes of pain in either the neck or the lower back.  The Board acknowledges that the VA examiner in June 2011 indicated that the Veteran had incapacitating episodes due to intervertebral disc syndrome and that such episodes were caused twice a week when the Veteran did housework.  Nonetheless, the examiner did not elaborate on the nature of the episodes, nor did the examiner specifically indicate that the episodes required bed rest prescribed by a physician and treatment by a physician.  It is also significant that outpatient treatment records throughout the entire file do not demonstrate the necessary prescribed bed rest and treatment by a physician in association with incapacitating episodes.  These elements are requirements for a rating under that code.  

The Board next addresses whether a higher rating under the revised Diagnostic Code 5293 would result if chronic orthopedic and neurologic manifestations were separately evaluated.  As shown on VA examination and VA medical records, as described previously, the orthopedic manifestations of the Veteran's cervical and lumbar spine disability consist of pain and limitation of motion.  The properly assigned ratings for each have been discussed above.  

Any pain localized to the lumbar spine has already been evaluated under chronic orthopedic manifestations, and to separately rate back or neck pain as a neurologic manifestation would violate the rule against pyramiding.  38 C.F.R. § 4.14. 

As for neurological manifestations beyond localized pain, the findings on VA examinations with regard to the cervical and lumbar spine are largely unremarkable.  As previously noted, motor strength, reflexes, and sensation were generally normal, even when the Veteran complained of pain radiation to a lower extremity and numbness in the legs as he did in October 2004.  In short, neurological deficits as related to the cervical and lumbar spine are not objectively demonstrated.  The VA examiner in September 2006 concluded that there was no current objective findings of cervical or lumbar radiculopathy.  In short, objective neurological manifestations are not shown or at least not shown to a degree that would meet the criteria for a separate, compensable rating under the codes for evaluating neurologic disability.  

The assignment of a separate rating for neurologic manifestations resulting from the cervical and lumbar spine disc syndromes requires that the neurological signs and symptoms be present constantly, or nearly so.  The objective evidence, as described above, demonstrates that while neurologic complaints have been made throughout the appeal period that is considered in this decision, actual neurological manifestations attributable to the cervical and lumbar spine disabilities have not been demonstrated clinically and constantly for the period considered in this appeal.  In light of this, the Board finds that separate ratings for neurologic manifestations of the degenerative disc disease of the cervical and lumbar spine is not warranted. 

Accordingly, the assignment of a higher rating would not result under Diagnostic Code 5293 on the basis of combining chronic orthopedic manifestations and neurologic manifestations. 

Criteria effective on September 26, 2003

The revised or current criteria effective on September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine. 

Under the criteria for evaluating lumbosacral strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 10 percent evaluation requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

Under the criteria for evaluating cervical strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal.  
A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

The revised or current criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes, of which the pertinent ones are summarized as follows.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. 

Moreover, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  In that regard, as previously noted, in rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Further, as previously noted, in evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  

Effective September 26, 2003, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

1.  Cervical and Lumbar Spine prior to October 12, 2006

For the period prior to October 12, 2006, the records do not support the Veteran's claim for an initial rating higher than 20 percent under any of the pertinent criteria in effect from September 26, 2003.  Rather, as previously discussed, the evidence shows minimal loss of motion for both the cervical spine and the lumbar spine, and some paravertebral spasm without postural or gait abnormality.  The VA examiner in May 2002, for example, noted range of motion findings as follows.  Of the cervical spine, there was flexion to 30 out of 30 degrees, extension to 25 out of 30 degrees, lateral flexion to 25 out of 40 degrees, and rotation to 35 out of 55 degrees bilaterally.  Of the lumbar spine, there was flexion to 95 out of 95 degrees, extension to 35 out of 35 degrees, lateral flexion to 40 out of 40 degrees, and rotation to 35 out of 35 degrees.  

It is not known what tool the VA examiner used to determine loss of motion, as the examiner's expression of range of motion does not exactly conform to those ranges of motion considered to be normal under the accompanying notes for the current criteria in effect from September 26, 2003.  Despite the finding of flexion to 30 degrees out of 30 degrees for the cervical spine (and flexion to 30 degrees would normally equate to 20 percent under the revised or current criteria), the examiner clearly found flexion to be full for both the cervical spine and the lumbar spine.  Moreover, the combined range of motion does not meet the revised or current criteria for a 20 percent rating for either the cervical spine or the lumbar spine.  The outpatient records do not express specific range of motion findings regarding the spine, and do not furnish findings inconsistent with those from the VA examinations of 2000 and 2002.  

In light of the foregoing, the application of the revised or current criteria to the facts of the case in the period prior to October 12, 2006, at a time when the Veteran's cervical and lumbar spine ratings were combined, shows that the Veteran's cervical or lumbar spine disabilities equate to the criteria for a 10 percent rating each, and no higher.  Accordingly, an initial rating higher than 20 percent is not satisfied under such criteria.  

As noted, the revised or current Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the current evaluation criteria, there is no evidence that there is limitation of motion, including painful motion, and pain on use or during flare-ups or with repetitive use that more nearly approximates or equates a 20 percent rating for either the cervical or lumbar spine before October 12, 2006.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted, the VA examiner in May 2002, who furnished range of motion findings, specifically considered DeLuca factors.  

Further, the associated neurologic objective abnormalities, if evaluated separately, would not afford the Veteran a higher rating.  Despite radiological evidence of degenerative disc disease, actual neurological manifestations related to the cervical and lumbar spine disabilities are not objectively shown for the period prior to October 12, 2006.  Thus, as explained in pertinent sections above, a compensable rating is not in order under the neurologic criteria. 

In sum, the application of the revised or current criteria of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 20 percent for the period from the effective date of the revised criteria in September 2003 to October 12, 2006. 

Furthermore, as previously discussed and considered in relation to the old rating criteria effective on September 23, 2002 for evaluating intervertebral disc syndrome based on incapacitating episodes, which is essentially the same as the revised or current criteria, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least four weeks during a period of 12 months, or any "incapacitating episodes" as how those terms are defined under the regulations.  Therefore, an initial rating of 40 percent is not warranted under the revised or current Diagnostic Code 5243, as it pertains to evaluation according to incapacitating episodes.

2.  Lumbar Spine from October 12, 2006

For the period from October 12, 2006, the records do not support the Veteran's claim for an initial rating higher than 20 percent from October 12, 2006, and an initial rating higher than 40 percent from June 17, 2011, for the lumbar spine under any of the pertinent criteria in effect from September 26, 2003.  

To meet the criteria for the next higher rating, 40 percent, from October 12, 2006 to June 17, 2011, there would have to be evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  On VA examination in October 2006, the Veteran demonstrated forward flexion to 80 degrees, or 40 degrees with pain.  The examiner considered DeLuca criteria, stating that there were no additional limitations from pain, fatigue, weakness, incoordination, or lack of endurance, except as already noted.  There are no other medical records to show that the Veteran's range of motion was even more limited than as shown in October 2006. 

To meet the criteria for the next higher rating, 50 percent, from June 17, 2011, there would have to be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  At the time of the June 2011 VA examination, the examiner specifically stated that there was no ankylosis of the thoracolumbar spine, despite the range of motion findings that disclosed definite limitation of motion.  There are no other medical records to show that the Veteran's lumbar spine was marked by ankylosis, even upon consideration of pain, weakened movement, excess fatigability, or incoordination, which the VA examiner in June 2011 expressly considered in determination the lumbar spine limitation of motion.

Additionally, the associated neurologic objective abnormalities, if evaluated separately, would not afford the Veteran higher initial ratings from October 12, 2006 and from June 17, 2011.  As has been previously discussed, actual neurological manifestations related to the lumbar spine disability are not objectively shown.  Therefore, a compensable rating is not in order under the pertinent neurologic criteria. 

In sum, the application of the revised or current criteria of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 20 percent from October 12, 2006 or a rating higher than 40 percent from June 17, 2011. 

Furthermore, as previously discussed and considered in relation to the old rating criteria effective on September 23, 2002 for evaluating intervertebral disc syndrome based on incapacitating episodes, which is essentially the same as the revised or current criteria, the medical evidence does not demonstrate that the Veteran has incapacitating episodes, or any "incapacitating episodes" as how those terms are defined under the regulations.  The finding of incapacitating episodes, to which the VA examiner in June 2011 referred but did not discuss in terms of its nature or meaning, has not been substantiated by the rather voluminous record containing treatment records that are negative for any physician prescribed bed rest.  Therefore, an initial higher rating is not warranted under the revised or current Diagnostic Code 5243, as it pertains to evaluation according to incapacitating episodes.  



3.  Cervical Spine from October 12, 2006

For the period from October 12, 2006, the records do not support the Veteran's claim for an initial rating higher than 20 percent under any of the pertinent criteria in effect from September 26, 2003 for the cervical spine disability.  

To meet the criteria for the next higher rating, 30 percent, from October 12, 2006, there would have to be evidence of forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  On VA examination in October 2006, the Veteran demonstrated forward flexion to 35 degrees, or 20 degrees with pain.  The examiner considered DeLuca criteria, stating that there were no additional limitations from pain, fatigue, weakness, incoordination, or lack of endurance, except as already noted.  There are no other medical records to show that the Veteran's range of motion was even more limited than as shown in October 2006.  On VA examination in June 2011, the cervical spine forward flexion was from 0 degrees to 40 degrees, but after repetitive motion the flexion was from 0 degrees to 30 degrees due to pain.  The examiner indicated that the cervical spine was not further limited in motion or marked by ankylosis, even upon consideration of pain, weakened movement, excess fatigability, or incoordination.

Additionally, the associated neurologic objective abnormalities, if evaluated separately, would not afford the Veteran a higher initial rating from October 12, 2006.  As has been previously discussed, actual neurological manifestations related to the cervical spine disability are not objectively shown.  Therefore, a compensable rating is not in order under the pertinent neurologic criteria. 

In sum, the application of the revised or current criteria of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 20 percent from October 12, 2006. 

Furthermore, as previously discussed and considered in relation to the old rating criteria effective on September 23, 2002 for evaluating intervertebral disc syndrome based on incapacitating episodes, which is essentially the same as the revised or current criteria, the medical evidence does not demonstrate that the Veteran has incapacitating episodes, or any "incapacitating episodes" as how those terms are defined under the regulations.  The finding of incapacitating episodes, to which the VA examiner in June 2011 referred but did not discuss in terms of its nature or meaning, has not been substantiated by the rather voluminous record containing treatment records that are negative for any physician prescribed bed rest.  Therefore, an initial higher rating is not warranted under the revised or current Diagnostic Code 5243, as it pertains to evaluation according to incapacitating episodes.  

C.  Acne Rosacea

In this case, the Veteran's acne rosacea has been evaluated as noncompensable prior to September 28, 2006 and as 10 percent disabling from that date, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran testified in October 2003 that he experienced outbreaks three to four times a year across his nose and underneath his eyes, for which he used an antibiotic (tetracycline) in cases of prolonged infection and a gel more often for general use to control the condition.  

During the pendency of the appeal, the rating criteria for evaluating skin disabilities were revised, effective on August 30, 2002.  See 67 Fed. Reg. 49,590, 45,596-99 (July 31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 (September 16, 2002), (codified at 38 C.F.R. § 4.118).  Where the law or regulation changes after a claim has been filed but before the administrative or judicial appeal process has been concluded, the veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new regulation, but only the former criteria are to be applied for the period prior to the effective date of the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

Additionally, the rating criteria for evaluating skin disabilities, specifically scars, were amended effective October 23, 2008.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05).  As the Veteran filed his claim for benefits many years before October 2008, and as he has not requested review under the revised scar criteria, the amendments are not applicable to the instant appeal.  

As acne rosacea is not specifically listed in the Rating Schedule, the condition must be rated analogously under a closely related disorder.  38 C.F.R. § 4.20.  Under the old criteria effective prior to August 30, 2002, acne rosacea may be rated analogous to eczema, psoriasis, or dermatitis, where the criteria for a 10 percent rating is satisfied where there is exfoliation, exudation or itching, if involving an exposed surface or extensive area; and the criteria for a 30 percent rating is satisfied where the exudation or itching is constant, and there are extensive lesions or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Additionally, under the old criteria, disfiguring scars of the head, face, or neck that are moderate and disfiguring warrant a 10 percent rating, and those scars that are severe, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles, warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Further, scars that are superficial, poorly nourished, and with repeated ulceration, or scars that are superficial, tender and painful on objective demonstration, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  

Under the criteria revised effective August 30, 2002, dermatitis or psoriasis that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or psoriasis that is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Alternatively, under the criteria revised effective August 30, 2002, a skin condition can be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7800, the criterion for a compensable rating, 10 percent, is one characteristic of disfigurement.  The characteristics of disfigurement are:  (1) a scar 5 or more inches in length; (2) a scar at least one-quarter (1/4) inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) a skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and, (8) skin indurated and inflexible in an area exceeding six square inches.

The criteria for the next higher rating, 30 percent, are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Diagnostic Codes 7801 and 7802 pertain to scars other than head, face, or neck, which would not be applicable to the Veteran as his condition involves the face.  Under Diagnostic Code 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Under Diagnostic Code 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  Under Diagnostic Code 7805, scars may be rated on limitation of function of the affected part. 

The pertinent evidence in the file consists of VA records to include outpatient treatment reports and reports of examinations conducted in October 2000, May 2002, and September 2006.

After careful consideration of all the evidence and the old and revised criteria for rating skin disabilities, the Board finds that the Veteran's service-connected acne rosacea is properly rated as being no more than noncompensable prior to September 28, 2006 and no more than 10 percent disabling from September 28, 2006.  

Period Prior to September 28, 2006

The record shows that the Veteran's skin condition is manifested by intermittent outbreaks, but there is no evidence that the skin condition was symptomatic of exfoliation, exudation, or itching, or that the skin condition is productive of superficial scars that are either poorly nourished or tender and painful on objective demonstration.  Thus, the criteria for a 10 percent rating under the old Diagnostic Codes 7800, 7803, 7804, and 7806 have not been met.  

For example, at the time of his October 2000 pre-discharge VA examination, the Veteran reported that his acne rosacea was controlled with metrogel and tetracycline.  Examination of his head and face then was normal.  At the time of a May 2002 VA examination, he complained of acne rosacea on his nose, which was treated with metrogel and occasionally with tetracycline for infection.  On evaluation of the head, there was no mention of the presence of acne rosacea, and the diagnoses included history of rosacea of the nose, controlled with medication.  VA outpatient records indicate that the Veteran's prescribed medications included metrogel and tetracycline for acne, and a record in January 2006 indicates a diagnosis of rosacea, but there was no objective evidence of the outbreaks where "pustules" have left his nose "full of tiny little craters," as described by the Veteran at his hearing in 2003.  

In view of the foregoing, there is no evidence to indicate exfoliation, exudation, or itching, if involving an exposed surface or extensive area, or evidence to indicate superficial scars that are poorly nourished or tender and painful.  

Furthermore, there is no objective medical evidence that his skin disorder involves at least 5 percent of the entire body or exposed areas, or that he required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his condition, for a 10 percent rating under the revised Diagnostic Code 7806.  Moreover, the criteria for a compensable rating for scars under the revised Diagnostic Codes 7800-7805 have not been met.  The records do not objectively show that the Veteran's acne rosacea is productive of scarring, that his condition constitutes 5 percent or more of exposed areas, or that his medications (metrogel and tetracycline) are considered systemic corticosteroid or immunosuppressive therapy.   

Period Effective September 28, 2006

The record shows that the Veteran's skin condition continues to be manifested by intermittent outbreaks of acne, but there is no evidence that the skin condition was symptomatic of constant exudation or itching with extensive lesions or marked disfigurement, or that the skin condition is productive of severe scarring.  Thus, the criteria for a 30 percent rating under the old Diagnostic Codes 7800 and 7806 have not been met.  

For example, at the time of a VA examination in September 2006, the examiner noted that the Veteran's acne lesions occurred only on his nose and cheeks and nowhere else on the body.  He indicated that the Veteran used metrogel every day but also used tetracycline periodically whenever an infection developed in the acne lesions, and that the Veteran's flare-ups did not follow a particular pattern.  The examiner indicated that the Veteran related that his acne lesions progressed to form a whitehead, which popped and discharged white material, leaving a "hole" in his skin.  An April 2009 VA outpatient record indicates a diagnosis of rosacea; a physical examination of the head at that time was unremarkable.  Rosacea continued to be listed on VA's active problem list and tetracycline was a prescribed medication for infection.  At the time of a June 2011 VA examination, the Veteran was observed to have only slight malar erythema, without pustules.  There were prominent pores across the upper cheeks/zygomatic arches but no scarring.  The examiner stated that the Veteran's skin disorder was not manifested by exfoliation, exudation, itching, extensive lesions, marked disfigurement, ulceration, or scars.  
 
In view of the foregoing, there is no evidence to indicate a condition with constant exudation or itching, extensive lesions (the lesions were concentrated in the facial region), marked disfigurement, or severe scarring.  

Furthermore, there is no objective medical evidence that his skin disorder involves 20 to 40 percent of either his entire body or exposed areas, or that it required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, for a 30 percent rating under the revised Diagnostic Code 7806.  The VA examiners in September 2006 and June 2011 both indicated that the Veteran used metrogel daily and tetracycline periodically (or for one to six weeks during the past year) to treat his acne rosacea, but the latter examiner stated that neither treatment was a corticosteroid or an immunosuppressive drug.  The June 2011 examiner also noted that the Veteran took a systemic antibiotic when the rosacea was severe but that this was only for a total of four weeks out of the year.  As for coverage, the September 2006 examiner stated that the Veteran's acne rosacea covered 10 percent of the exposed area, while the June 2011 examiner stated that the condition always covered 2 percent or less during flare-ups.  

Additionally, the evidence as previously described does not demonstrate that the Veteran's skin disorder involved visible or palpable tissue loss, gross distortion or asymmetry of one or a paired set of features on the face, or characteristics of disfigurement from scarring, for a 30 percent rating under the revised Diagnostic Codes 7800.  The June 2011 VA examiner specifically stated that there were no scars attributable to the skin disorder but only enlarged pores that were not abnormal.  

In sum, for evaluating the Veteran's skin condition during the entire period of the claim, as there is no basis for an initial compensable rating prior to September 28, 2006, and an initial rating higher than 10 percent, for the acne rosacea under any applicable code of the Rating Schedule, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38  U.S.C.A. § 5107(b).   

D.  Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his cervical and lumbar spine disabilities and acne rosacea to the Rating Schedule, the degree of disability as manifested by the complaints of pain and limitation of motion of the spine, and by the outbreaks of acne rosacea, is wholly encompassed by the Rating Schedule, which provide for higher ratings for more severe symptoms.  For example, the manifestations of the cervical and lumbar spine disabilities, including chronic pain, limitation of motion, and degenerative changes, are all incorporated in the schedular criteria for evaluating impairments of the upper and lower back.  Also, the manifestations of the acne rosacea of the face, including periodic outbreaks requiring medication, are addressed in the schedular criteria for evaluating skin conditions.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. 

The Board also notes that the record does not show that the Veteran's service-connected spine disabilities and acne rosacea have required hospitalization or that they have markedly interfered with employment.  Indeed, the Veteran is not currently employed and is receiving Social Security disability benefits, primarily for a mental disorder beginning in 2005.

Therefore, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

ORDER

Service connection for periodontal disease for the purpose of VA compensation benefits is denied.  

An initial rating higher than 20 percent prior to October 12, 2006, for degenerative disc disease of the cervical and lumbar spine, is denied.  

An initial rating higher than 20 percent from October 12, 2006, and an initial rating higher than 40 percent from June 17, 2011, for intervertebral disc syndrome of the lumbar spine, is denied.  

An initial rating higher than 20 percent from October 12, 2006, for intervertebral disc syndrome of the cervical spine, is denied.  

An initial compensable rating prior to September 28, 2006, and an initial rating higher than 10 percent from September 28, 2006, for acne rosacea, is denied.  


REMAND

In its August 2004 remand, the Board acknowledged that it was considering the Veteran's claim of service connection for periodontal disease for the purpose of establishing eligibility for outpatient dental treatment, as it was what the Veteran, at an October 2003 hearing, indicated that he desired in filing his claim.  Indeed, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The Board has already addressed the claim for the purpose of disability compensation. 

The Board remanded the claim in August 2004 in part to ensure that all obligations under the VCAA were satisfied.  A VCAA letter was sent to him in April 2006, but the notice was incomplete.  Therefore, the Board in January 2010 remanded the case to the RO again for VCAA compliance.  The notice that was sent to the Veteran in April 2010, however, is also inadequate pursuant to the VCAA because it provided only generic notice regarding substantiating claims for service connection.  The VCAA letter did not notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim, particularly the evidence needed to satisfy the specific criteria for eligibility for VA outpatient dental treatment.  Thus, another remand is necessary to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268 (1998).

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  For example, outpatient dental treatment may be authorized for a dental condition that impairs or aggravates a service-connected disability (Class III).  See 38 C.F.R. § 17.161(g).  At the time of an October 2006 VA examination, it was noted that the Veteran's dental condition may also exacerbate his depression due to chronic pain.  The Veteran's service-connected disabilities include bipolar disorder with severe depression.  

Further, it does not appear that the RO has considered in particular whether the Veteran meets the criteria for VA outpatient dental treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure content-complying VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159  notice).  To this end, the notice should inform the Veteran of the provisions of 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161, particularly the criteria he must satisfy to be eligible for VA outpatient dental treatment. 

2.  Adjudicate the claim of whether the Veteran is eligible for VA outpatient dental treatment for periodontal disease.  If the benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


